Name: Commission Implementing Regulation (EU) NoÃ 499/2011 of 18Ã May 2011 amending Regulation (EU) NoÃ 945/2010 adopting the plan allocating to the Member States resources to be charged to the 2011 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the EU and derogating from certain provisions of Regulation (EU) NoÃ 807/2010
 Type: Implementing Regulation
 Subject Matter: economic policy;  social protection;  foodstuff;  economic geography;  trade policy;  cooperation policy
 Date Published: nan

 21.5.2011 EN Official Journal of the European Union L 134/15 COMMISSION IMPLEMENTING REGULATION (EU) No 499/2011 of 18 May 2011 amending Regulation (EU) No 945/2010 adopting the plan allocating to the Member States resources to be charged to the 2011 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the EU and derogating from certain provisions of Regulation (EU) No 807/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular points (f) and (g) of Article 43, in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) A number of Member States have informed the Commission in accordance with Article 3(5) of Commission Regulation (EU) No 807/2010 of 14 September 2010 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Union (3) that they shall not be able to use certain quantities of products allocated to them under the 2011 plan adopted by Commission Regulation (EU) No 945/2010 (4). (2) In accordance with Article 3(5) of Regulation (EU) No 807/2010 the Commission may allocate the available resources to other Member States on the basis of their applications and their actual use of products made available and allocations made during previous financial years. (3) This revision of the plan for 2011 being made at a time when national administrative arrangements for the implementation of the plan should be approaching completion, it is appropriate that the reallocated quantities are not taken into account for calculating whether Member States have respected their obligation laid down in the first paragraph of Article 5 of Regulation (EU) No 945/2010 and in the second subparagraph of Article 3(2) of Regulation (EU) No 807/2010 to have withdrawn 70 % of cereals by the deadlines fixed therein. (4) Regulation (EU) No 945/2010 should therefore be amended accordingly. (5) The Management Committee for the Common Organization of the Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 945/2010 is amended as follows: (a) In Article 5, the following paragraph is added: For the 2011 distribution plan, the first paragraph of this Article and the first sentence of the second subparagraph of Article 3(2) of Regulation (EU) No 807/2010 shall not apply to the following quantities of cereals stored in Finland:  12 856 tonnes allocated to Italy and  306 tonnes allocated to Slovenia. (b) Annex I and III are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 242, 15.9.2010, p. 9. (4) OJ L 278, 22.10.2010, p. 1. ANNEX Annex I and III to Regulation (EU) No 945/2010 are amended as follows: (1) Annex I is replaced by the following: ANNEX I ANNUAL DISTRIBUTION PLAN FOR 2011 (a) Financial resources made available to implement the 2011 plan in each Member State: (in EUR) Member State Distribution Belgique/BelgiÃ « 10 935 075 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  11 042 840 Ã eskÃ ¡ republika 45 959 Eesti 755 405 Ã ire/Ireland 1 196 457 EllÃ ¡da 20 045 000 EspaÃ ±a 74 731 353 France 72 741 972 Italia 102 023 445 Latvija 6 723 467 Lietuva 7 781 341 Luxembourg 107 483 MagyarorszÃ ¡g 14 146 729 Malta 640 243 Polska 75 422 222 Portugal 20 513 026 RomÃ ¢nia 49 578 143 Slovenija 2 441 755 Slovakia 4 809 692 Suomi/Finland 4 318 393 Total 480 000 000 (b) Quantity of each type of product to be withdrawn from EU intervention stocks for distribution in each Member State subject to the maximum amounts laid down in point (a) of this Annex: (in tonnes) Member State Cereals Butter Skimmed milk powder Sugar Belgique/BelgiÃ « 74 030  1 687 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  103 318   Ã eskÃ ¡ Republika 401   9 Eesti 7 068    Eire/Ireland 250 109  EllÃ ¡da 88 836 976  EspaÃ ±a 305 207  23 507 France 491 108  11 305 Italia 480 539  28 281 Latvija 50 663  730 Lietuva 61 000  704 Luxembourg (1)    MagyarorszÃ ¡g 132 358   Malta 5 990   Polska 441 800  15 743 Portugal 61 906 458 5 000 RomÃ ¢nia 370 000  5 600 Slovenija 14 465  500 Slovakia 45 000   Suomi/Finland 25 338  899 Total 2 759 277 1 543 93 956 9 (2) Annex III is amended as follows: (a) point (a) is replaced by the following: (a) Intra-EU transfers of cereals authorised under the plan for the 2011 budget year: Quantity (tonnes) Holder Recipient 1. 39 080 BLE, Deutschland BIRB, Belgique 2. 57 631 PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra, SlovenskÃ ¡ Republika Ã Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ Ã Ã ¾Ã ½Ã ´ Ã Ã µÃ ¼Ã µÃ ´Ã µÃ »Ã ¸Ã µ  Ã Ã °Ã ·Ã ¿Ã »Ã °Ã Ã °Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã , Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  3. 250 FranceAgriMer, France OFI, Ireland 4. 88 836 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g OPEKEPE, EllÃ ¡da 5. 305 207 FranceAgriMer, France FEGA, EspaÃ ±a 6. 467 683 BLE, Deutschland AGEA, Italia 7. 27 670 PRIA, Eesti Rural Support Service, Latvia 8. 5 990 AMA, Austria Ministry for Resources and Rural Affairs Paying Agency, Malta 9. 75 912 BLE, Deutschland ARR, Polska 10. 61 906 FranceAgriMer, France IFAP I.P., Portugal 11. 146 070 SZIF, Ã eskÃ ¡ republika AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , RomÃ ¢nia 12. 162 497 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , RomÃ ¢nia 13. 14 159 AMA, Austria Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja, Slovenija 14. 12 856 Agency for Rural Affairs, Suomi/Finland AGEA, Italia 15. 306 Agency for Rural Affairs, Suomi/Finland Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja, Slovenija (b) In point (b), row 4 is replaced by the following: 4. 13 147 BLE, Deutschland ARR, Polska (1) Luxembourg: allocation for the purchase of dairy products on the EU market: 101 880 EUR, to be accounted against the skimmed milk powder allocation of Luxembourg.